Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 1 of 130




     EXHIBIT 33
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 2 of 130



                             [stamp] NATIONAL CIVIL COURT NO. 61– FEDERAL CAPITAL




COPY OF COMPLAINT




“AGUINDA SALAZAR MARÍA ET AL. V. CHEVRON CORPORATION RE. EXEQUATUR
AND RECOGNITION OF FOREIGN JUDGMENT” – 97,260/12 NATIONAL CIVIL TRIAL
COURT 61, SOLE CLERK’S OFFICE




CERT. MERRILL VER: JD
    Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 3 of 130



                                           [stamp] NATIONAL CIVIL COURT NO. 61– FEDERAL CAPITAL


[stamp] NATIONAL CIVIL COURT NO. 61– FEDERAL CAPITAL. November 21, 2012. 1:24 p.m.

FIRST APPEARANCE. EXEQUATUR PROCEEDING. RELATED ACTION.

To the National Civil Court Judge,

        We, Enrique Bruchou (Bar Association registration in volume No. 41, page No. 928), in
my capacity as attorney for plaintiffs, whose legal domicile is José Manuel Abascal E 12-79 y
Portete, city of Quito, Republic of Ecuador, assisted by Carlos María Rotman (Bar Association
registration in volume No. 30, page No. 544), Rodolfo A. Ramírez (Bar Association registration
in volume No. 7, page No. 766), and Martín Beretervide (Bar Association registration in
volume No. 81, page No. 927), all of whom, for the purpose of service in this case, are domiciled
at Ing. Butty 275, piso 12, City of Buenos Aires, hereby appear before you and state as follows:


                                        I. REPRESENTATION


        Exhibit 1 to this complaint is a copy of the power of attorney the plaintiffs gave to the
undersigned, authorizing them to pursue this action. We state, under oath, that it is an authentic
document, which is in force. Furthermore, the original power of attorney—which is apostilled,
under applicable international rules—appears in the case record of the related action “Aguinda
Salazar    María     v.   Chevron      Corporation       on   preventive     measures”      (Case    record
No. 91814/2012).


        The power of attorney was given under the terms of the “Inter-American Convention on
the Legal Regime of Powers of Attorney to Be Used Abroad,” 1 adopted during the First Inter-
American Conference on Private International Law (CIDIP I), held in 1975 in Panama.




1
  Approved in our country through Law No. 22550 [ADLA XIII- A, p. 46; Official Gazette 10/20/87]. In Ecuador,
this instrument was approved in Supreme Decree No. 472, published in Official Gazette No. 827, June 18, 1975.

                                                     1
CERT. MERRILL VER: JD
    Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 4 of 130




                                               II. PURPOSE


        On behalf of our clients, we appear before you, under the provisions of the “Inter-
American Convention on Extraterritorial Validity of Foreign Judgments and Arbitral
Awards”—signed and ratified by both Argentina and Ecuador 2—to file this action for
recognition of the foreign judgment issued against Chevron Corporation (hereinafter,
“Chevron Corp.” or “Chevron”) by the courts of Ecuador from the Judicial District of
Sucumbíos, in the case filed by “Aguinda María et al.” against “Chevron Corporation,” styled
in Ecuador No. 002- 2003 (at trial) and No. 2011-0106 (at the Sole Division of the Provincial
Court of Justice of Sucumbíos).


        We inform the Court that the defendant’s legal domicile is 6001 Bollinger Canyon
Road, San Ramon, California, United States of America.


        Defendant owns property in Argentina, and has even declared before the regulatory
authorities of its country, the United States of America, that it owns 100 % of Chevron Argentina
S.R.L. Some of its assets here have even been subject to attachment in the above-mentioned
related actions (Case No. 91814/2012). The existence of assets owned by Chevron Corp. in
Argentina, furthermore, is an issue that was already raised and decided—Chevron Corp. even
appeared at a hearing on appeal, which was later denied—by the court of origin, i.e., the
Ecuadorian judge who is currently presiding over the case. The foregoing is described in the
original documents in the record of the preventive-measures case.


        In the context of that case, defendant was ordered to pay the amount of nineteen billion
twenty-one million




2
 Approved in our country through Law No. 22921 [ADLA XLHI-D, p. 3819; Official Gazette of 9/27/83]. In
Ecuador, this international document was approved through Supreme Decree No. 853, published in Official Gazette
No. 240 of May 11, 1982.

                                                      2
CERT. MERRILL VER: JD
  Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 5 of 130



                                       [stamp] NATIONAL CIVIL COURT NO. 61– FEDERAL CAPITAL
                        [stamp] PAULA GEROLA – CERTIFIED TRANSLATOR - LANGUAGE ENGLISH
                                                Lic. T XIV F 388 – [illegible] Reg. C.T.T.C.I. No. 5073


five hundred fifty-two thousand ($19,021,552,000) American dollars—as calculated in decisions
dated July 23, 2012 and July 30, 2012—as a result of environmental damage caused in the
Ecuadorian Amazon by oil activities conducted by its predecessor Texaco Inc., which merged
with Chevron Corp. in 2001.
       The trial court rendered judgment on February 14, 2011 (Exhibit 2) and clarified its
decision on March 4, 2011 (Exhibit 3).


       In turn, the Sole Division of the Provincial Court of Justice of Sucumbíos issued its
judgment, affirming the trial court’s decision in full, on January 3, 2012 (Exhibit 4), and it
issued an expansion on January 13, 2012 (Exhibit 5).


       All of the above judgments are attached hereto, with the relevant Apostille under the
terms of the “Hague Convention Abolishing the Requirement of Legalization for Foreign
Public Documents” (1961).


       Please note the following: in this motion, unless expressly indicated otherwise, any
reference to “the judgment” whose recognition is being sought extends to the four decisions
mentioned above, which should be understood herein as a unit.


       III. “CONVENTION ON EXTRATERRITORIAL VALIDITY OF FOREIGN
                                         JUDGMENTS”


       III.1. ALL REQUIREMENTS OF ARTICLE 2 OF THE CONVENTION ARE
MET.
       Below we will analyze compliance with each subsection of Art. 2 of the Convention.


       (i) FORMAL REQUIREMENTS (Subsection a)



                                                 3
CERT. MERRILL VER: JD
  Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 6 of 130




       “They fulfill all the formal requirements necessary for them to be deemed authentic in
       the State of origin.”


       Since the documents have been apostilled by the authority of the State of origin, there is
no doubt that they are considered “authentic” in Ecuador.


       Article 5 of the Hague Convention abolishing the requirements of legalization states that
“When properly filled in, [the certificate] will certify the authenticity of the signature, the
capacity in which the person signing the document has acted and, where appropriate, the
identity of the seal or stamp which the document bears.”


       (ii) TRANSLATION (Subsection b)


       “The judgment, award or decision and the documents attached thereto that are
       required under this Convention are duly translated into the official language of the
       State where they are to take effect.”


       In this regard, Your Honor, no discussion is necessary since the documents we seek to
have recognized were issued in Spanish, which is also the official language of our country.


       The mentioned translation is thus inapplicable in this case.


       (iii) LEGALIZATION (Subsection c)


       “They are presented duly legalized in accordance with the law of the State in which
       they are to take effect.”


       Both Argentina and Ecuador have signed and ratified The Hague Convention Abolishing
the Requirements of Legalization (1961).




                                                4
CERT. MERRILL VER: JD
    Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 7 of 130



                                               [stamp] NATIONAL CIVIL COURT NO. 61– FEDERAL CAPITAL
                              [stamp] PAULA GEROLA – CERTIFIED TRANSLATOR - LANGUAGE ENGLISH
                                                      Lic. T XIV F 388 – [illegible] Reg. C.T.T.C.I. No. 5073

        And when that circumstance occurs—the two countries involved have ratified the Hague
Convention—“legalization by the Argentine Office of Foreign Affairs is not required.” 3

        This step is so unnecessary that Art. 9 of the Convention itself establishes that “Each
Contracting State shall take the necessary steps to prevent the performance of legalizations by its
diplomatic or consular agents in cases where the present Convention provides for exemption.”

        Further, Art. 5 of the Hague Convention (1961) states that “When properly filled in, [the
Apostille] will certify the authenticity of the signature, the capacity in which the person signing
the document has acted and, where appropriate, the identity of the seal or stamp which the
document bears.”


        Therefore, when properly included with the judgment whose recognition is sought, the
Apostille alone is enough to satisfy this requirement.

        (iv) INTERNATIONAL JURISDICTION (Subsection d)
        “The judge or tribunal rendering the judgment is competent in the international sphere
        to try the matter and to pass judgment on it in accordance with the law of the State in
        which the judgment, award or decision is to take effect.”

        “Competent in the international sphere” means “. . . the jurisdiction of the judge who
rendered the judgment examined by the judge who must recognize or enforce it.” 4




3
  Cfr. Commercial Court of Appeals, Division E, “Cri Holding Inc. v. Compañía Argentina de Comodoro
Rivadavia”, of 9/22/06.
4
  Cfr. Weinberg de Roca, Inés M., Competencia Internacional y Ejecución de Sentencias Extranjeras [International
Jurisdiction and Enforcement of Foreign Judgments], Astrea, 1994, p. 57. The author distinguishes between “direct”
and “indirect” international jurisdiction. The former involves a State’s power to declare itself competent to judge
certain controversies with foreign elements: it is the jurisdiction a judge has to render the judgment in an
international case. The latter case (“indirect”) involves a judge’s power not to render judgment, but to enforce it.
This is why everything concerning the exequatur or recognition and enforcement of foreign judgments corresponds
to the latter, “indirect” international jurisdiction. As Goldschmidt writes, indirect jurisdiction “protects one’s own
jurisdiction against usurpation by a foreign jurisdiction” (Cfr. Goldschmidt W., Derecho Internacional Privado
[International Private Law], Abeledo Perrot, 2009, p. 998.

                                                          5
CERT. MERRILL VER: JD
    Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 8 of 130




        Although discussing the Spanish model that they examine, the ideas of Fernández Rozas
and Sánchez Lorenzo apply mutatis mutandi to the legal situation in Argentina regarding this
requirement, and they clarify the fundamental aspects of the concept:


        “International jurisdiction is substantially different from internal jurisdiction. Each State
system has multiple bodies vested with jurisdiction that share the hearing of the diverse cases
that are subject to factors that fall under the notion of ‘jurisdiction... On a logical level,
international jurisdiction is located before domestic jurisdiction, since conflicts of internal
jurisdiction are only meaningful when Spanish courts have international jurisdiction. Further,
conflicts regarding domestic jurisdiction and international jurisdiction are dissimilar:
domestically, the resolution of those conflicts is not significantly obstructed by the fundamental
rights to due process of law and the parties’ right to present their case, at least not to the same
extent as conflicts regarding international jurisdiction. In the latter, in general, the Spanish
courts’ lack of jurisdiction does not guarantee that the courts of other countries will hear the
case, so due process becomes a fundamental value of the regulations.” 5


        Further, “Oversight of international jurisdiction is a general concept established in
almost every legal system, its purpose is to defend the exclusive jurisdiction of the destination
State and to exclude the exorbitant fora of the State of origin.” 6


        The result of that test will depend on whether the court of the destination country deems
itself competent to conduct the exequatur proceeding.




5
  Cfr. José Carlos Fernández Rozas and Sixto Sánchez Lorenzo, Derecho Internacional Privado [Private
International Law], Civitas, Madrid, 1999, p. 80-81.
6
  Cfr. Feuillade, Milton C., La Sentencia Extranjera [The Foreign Judgment], Ed. Abaco, Buenos Aires, 2008, p.
137.

                                                      6
CERT. MERRILL VER: JD
    Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 9 of 130



                                               [stamp] NATIONAL CIVIL COURT NO. 61– FEDERAL CAPITAL
                             [stamp] PAULA GEROLA – CERTIFIED TRANSLATOR - LANGUAGE ENGLISH
                                                     Lic. T XIV F 388 – [illegible] Reg. C.T.T.C.I. No. 5073


        The first step is to establish whether the foreign judge has usurped jurisdiction that
belonged EXCLUSIVELY to Argentine judges.

        In this regard, stressing the importance of this test, it has been said that “The only thing
that matters to our law is that judgments are not recognized that have been rendered by judges
who do not have jurisdiction because national judges have jurisdiction.” 7

        Goldschmidt, in turn, concludes that “In order for that usurpation to exist, the
appropriation of our jurisdiction by the foreign jurisdiction must violate our international public
policy on procedure. It is not enough for our jurisdiction to be unique, it must have been
exclusive.” 8

        The factual background explained in Section III suffices to eloquently answer the
question.

        In the present case, it is obvious that no Argentine judge had international
jurisdiction to hear the case of the residents of the Ecuadorian Amazon against the
American oil company that caused that damage (Texaco Inc. first; then Chevron Corp.
after the 2001 merger).


        So in this case, there is absolutely no chance that the foreign judgment usurped the
exclusive jurisdiction of an Argentine judge.



7
  Cfr. Cortés, V., Derecho procesal civil internacional, “Revista de Derecho Privado,” [International Procedural
Civil Law; “Private Law Review”], Barcelona, 1981, p. 148; cited by Feuillade, ob. cit., p. 139, note No. 47. As the
latter author writes, this view—that of Cortés, quoted in the body text—is correct in principle, though it may not be
taken without pointing out some exceptions (for example, that the foreign court exceeded its powers or that justice
was denied). Regardless, the quotation is useful in this context to emphasize that there can be no doubt that the
foreign judge (in this case, Ecuadorian) did not usurp the exclusive jurisdiction of an Argentine judge.
8
  Cfr. Goldschmidt Werner, Derecho Internacional Privado [International Private Law], Abeledo Perrot, 2009, p.
998. In “Holiday Inns Inc. v. EBASA Exportadora Buenos Aires S.A. on Executive Proceeding,” dated 4/5/05, the
Supreme Court of Justice clearly explained this concept: only if the foreign judge decided a case in which the
Argentine judge had exclusive jurisdiction can the Argentine court refuse recognition, but this serious consequence
does not apply if the Argentine judge has “concurrent” jurisdiction with the foreign judge. It especially would not
apply in a case such as this, where the Argentine judge had no jurisdiction, from any point of view, to hear the
principal case.

                                                         7
CERT. MERRILL VER: JD
     Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 10 of 130




         Another matter to consider is that the foreign judge has not assumed EXORBITANT
jurisdiction. As Boggiano states: “...the nonrecognition of exorbitant jurisdiction must be
stressed... All exorbitant jurisdiction must be refused... This involves refusing the exercise of
exorbitant jurisdiction in defense of the interests of international traffic. The exorbitant forum
must be sanctioned with nonrecognition.” 9

         The factor Boggiano especially highlights is the case’s relationship with the forum
where it has been decided. “First—he explains—it is necessary to see what relationship the
parties to the controversy have with the forum. Also, the relationship of the factual
circumstances and the situations that serve as the cause of action or matter in dispute. And the
relationship between the subject of the suit and the forum...

         But there must always be a reasonable contact between the case and the forum.
Otherwise, jurisdiction would be abusive or exorbitant, that is, exercised without even minimal
reasonable contacts to support it.” 10

         If Your Honor reviews the background, you will easily notice that the most salient points
of connection of the case point to Ecuadorian jurisdiction.

         The plaintiffs are citizens of that State, they are domiciled there, and the acts that
caused the environmental damage took place in Ecuador. 11


         And the defendant, though a national of a different State, consented beforehand—
and even proposed—Ecuadorian jurisdiction as a way to get the action originally filed in
the United States dismissed there. 12




9
  Cfr. Boggiano, ob. cit., V. I, p. 480.
10
   Cfr. Boggiano, ob. cit., p. 201 et seq.
11
    In this regard, it is worth quoting the above-mentioned press release from Chevron Texaco celebrating the
decision that the case would be heard in Ecuador: “...The plaintiffs are in Ecuador, the operations took place in
Ecuador, the state-owned oil company—with which Texaco operated as a minority shareholder and that continues
to operate the fields today—is in Ecuador. The evidence is in Ecuador, and the remediation the plaintiffs seek may
only be obtained in Ecuador.”
12
   In this regard, it is important to mention that this action was originally filed in the United States. Chevron argued
that Ecuador was the proper jurisdiction, and that is what the U.S. court decided

                                                           8
CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 11 of 130



                                              [stamp] NATIONAL CIVIL COURT NO. 61– FEDERAL CAPITAL
                             [stamp] PAULA GEROLA – CERTIFIED TRANSLATOR - LANGUAGE ENGLISH
                                                     Lic. T XIV F 388 – [illegible] Reg. C.T.T.C.I. No. 5073


        Our Supreme Court of Justice has held that “the existence of essential elements of
contact with the forum,” considered in light of “the factual circumstances of the controversy,”
is a relevant factor for Argentine judges to take into account when examining international
jurisdiction. 13

        From this point of view, the Ecuadorian judges who heard the case definitely had
jurisdiction.

        (v) SUMMONS AND SUBPOENAS (Subsection e)

        “The defendant has been summoned or subpoenaed in due legal form substantially
        equivalent to that accepted by the law of the State where the judgment, award or
        decision is to take effect.”

        In this regard, it should be mentioned that in the proceeding filed in Ecuador Chevron
Corp. served process in a way substantially analogous to the service required by Argentine
procedural law for notification of the complaint.

        A duly apostilled copy of the proof of notification is attached hereto as evidence that this
requirement was met.

        Convincing evidence that, in our case, the defendant received the summons or subpoena
to stand trial is the indisputable fact that Chevron Corp. in fact answered the notification at
length—an apostilled copy is also attached (Exhibit 6)—raising all the defenses and arguments
it believed it was entitled to,




after requiring Chevron to agree—which it in fact did—to respect any judgment that the Ecuadorian courts may
eventually render.
13
   Supreme Court of Justice, in re “Cri Holding Inc. v. Cía. Arg. de Comodoro Rivadavia S.A.,” of 11/3/09. The idea
quoted in the body comes from the prosecutor’s opinion (2/19/09), which the Court adopted. In this case, the Court
recognized the international jurisdiction of a U.S. court, since it did not find that “...the foreign judge usurped
exclusive Argentine jurisdiction and his jurisdiction was not exorbitant, arbitrary, abusive, artificial or

                                                        9
CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 12 of 130




while also providing all the evidence it believed was appropriate to support its position.14

        (vi) RIGHT TO A DEFENSE (Subsection f)

        “The parties had an opportunity to present their defense.”

        After reviewing the attached background, the conclusion is inescapable that Chevron’s
right to a present its case was strictly respected, and with such tolerance from local judges
for its dilatory and repetitive arguments that it took ten years of litigation to get a
judgment. To this we should add that the proceeding took place entirely in the jurisdiction
Chevron fought for for nine years, as explained above, which, in the end, turned out to be
“wasted time” for this party’s pursuit of justice.

        The examination of this subsection must necessarily be complemented by the
examination we will make below regarding “public policy”—in particular, the section addressing
the procedural stage—as well as on meeting Art. 3 (b) of the Convention on Extraterritorial
Validity of Foreign Judgments. The documents discussed there show that the courts not only
respected the defendant’s right to present its case, but also that it fully exercised that right and, in
some cases, even exceeded and abused that right.



        (vii) FINAL JUDGMENT OR RES JUDICATA (Subsection g)




fraudulent, there was no violation of the [jurisdiction of the] natural judge or the right of the defendant to present
its case” (also quoting the prosecutor’s opinion, adopted by the Court).
Since the case was a summary verbal proceeding, the act of “answering the complaint” occurs in the context of the
settlement hearing. Section 23 of the Ecuadorian Code of Civil Procedure describes this procedure. It establishes
that “Once the complaint has been filed, if the summary verbal proceeding is appropriate, the judge shall so declare
and shall order that the defendant be served with a copy of the complaint ...” (Art. 829). “Immediately following
service of process, the judge shall set a time and date for the settlement hearing...” (Art. 830); and then it is
established that “The settlement hearing will begin with the answer to the complaint, which shall contain the
procedural and substantive defenses to which the defendant believes he is entitled...”

                                                         10
CERT. MERRILL VER: JD
     Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 13 of 130



                                                 [stamp] NATIONAL CIVIL COURT NO. 61– FEDERAL CAPITAL
                               [stamp] PAULA GEROLA – CERTIFIED TRANSLATOR - LANGUAGE ENGLISH
                                                       Lic. T XIV F 388 – [illegible] Reg. C.T.T.C.I. No. 5073


         “They are final or, where appropriate, have the force of res judicata in the State in
         which they were rendered.”


         As the rule itself states, to determine whether the judgment is final and/or res judicata,
one must look to the law of the country of origin.


         The National Civil Court of Appeals has adopted this standard, holding that the foreign
judgment “...must be res judicata, that is, it must not be subject to ordinary appeal under the
laws of the country where it was rendered,” later adding that “...since the determination of
whether a judgment is res judicata must be made based on the rules in effect in the State where
the judgment was issued, the interested party must prove it.” 15


         That said, since we believe they are sufficient in and of themselves to meet this
requirement, we will quote below the terms of the decision rendered by the Sole Division of the
Provincial Court of Justice of Sucumbíos in the expansion it issued January 13, 2012 (Exhibit
5). Those opinions fully explain how Ecuadorian law and case law describe the institutions of
final judgment and res judicata, in other words, the interpretation the Argentine judge must
follow, as required by Art. 2 of the Convention on General Rules of Private International
Law, which takes precedent over our domestic law. 16


         In the January 13 decision, the Ecuadorian court stated:



15
  Cfr. Civil Court of Appeals, Division K, of 6/10/10.
16
   This rule states “Judges and authorities of the States Parties shall enforce the foreign law in the same way as it
would be enforced by the judges of the State whose law is applicable...” Referring to this rule, the Prosecutor told
the Supreme Court of Justice that “Article 2 of the above-mentioned Convention... came to establish the theory of
legal use, under which national judges are forced to apply foreign rules as judges of the place whose law applies
would...,” later adding: “...Article 2 lacks rules that directly regulate which law applies, but merely establishes
interpretative guidelines for foreign law, requiring judges and authorities of the States Parties to interpret the rules as
the judges of the State whose law applies would” (Cfr. Opinion of the Prosecutor General, dated 7/10/99, in “Moka
S.A. v. Graiver David on Succession proceeding”).

                                                           11
CERT. MERRILL VER: JD
     Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 14 of 130




         “Given that the judgment of January 3, 2012, together with the amplification and
clarification put an end to a proceeding to establish the parties’ rights, deciding the merits of
the case in the last ordinary proceeding, it is evident that judgment from the court of appeals
produces material and formal res judicata, which is when a cassation appeal may be pursued,
precisely because the proceeding has concluded.”


         The Provincial Court of Justice of Sucumbíos also explained why a cassation appeal does
not preclude a judgment from being res judicata, as that institution operates in Ecuador:


         “Since the Cassation Act (1992), Ecuadorian law has repeatedly found, in at least a
dozen cassation rulings, which are mandatory precedent, that Art. 2 of the Cassation Act
means that “the extraordinary appeal [cassation] is appropriate only after a ruling has been
issued that puts an end to the proceeding, producing the effect of formal and substantive res
judicata, that is to say, a final and definitive decision, such that the same parties—identity of
the parties—cannot renew the suit in which the same thing, amount or fact is in dispute, based
on the same cause of action, reason or law—identity of the subject matter—issued in a
proceeding that establishes the parties’ rights.”17


         It is not necessary here to quote doctrine or to analyze analogous precedent: the court of
appeals itself, which heard the case in the final ordinary




17
  It should be mentioned here that under Art. 19, second paragraph, of the Ecuadorian Cassation Act, “If a cassation
ruling is repeated three times, it will become mandatory and binding precedent for the interpretation and application
of laws, except on the Supreme Court itself.” That is why in the cited paragraph the Sole Division referred to the
“mandatory” nature of the decision reached in “at least a dozen cassation rulings.”

                                                         12
CERT. MERRILL VER: JD
     Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 15 of 130



                                             [stamp] NATIONAL CIVIL COURT NO. 61– FEDERAL CAPITAL
                            [stamp] PAULA GEROLA – CERTIFIED TRANSLATOR - LANGUAGE ENGLISH
                                                    Lic. T XIV F 388 – [illegible] Reg. C.T.T.C.I. No. 5073


proceeding, explicitly said, with no room for doubt, that the issue is res judicata, and that it
was precisely because the judgment had that status that the door was then open for
Chevron Corp. to file its cassation appeal.18 Under Ecuadorian law, that extraordinary appeal
may only be pursued against judgments that are formally and substantively res judicata.


         But it was not only in the amplification of January 13, 2012, that the Sole Division of the
Court said that the issue was res judicata—in two later decisions, February 17, 2012 (Exhibit
7) 19 and March 1, 2012 (Exhibit 8), 20 the court said the same thing.


         In the first decision, the court analyzed a request by Chevron to be released from the
obligation of posting a bond required by law to stay the enforcement of the judgment. However
misguided it was for a company of such size, with quarterly earnings of billions of dollars, to
request such a release, the Sole Division still analyzed the defendant’s arguments—that an
interim award in a proceeding in which the plaintiffs are not a party supposedly prevented
enforcement of the judgment—and rejected them because they were without legal merit and,
consistent with what the court had already stated in the prior decision of January 13, 2012, in the
sense that the judgment was res judicata, it ordered that copies be made so that the trial court
could move forward without further proceedings to enforce the judgment. 21


         Even more explicitly, in the following decision of March 1, 2012—in response to
Chevron’s argument that a second interim award




18
   In a decision issued on February 17, 2012, the same court later admitted the extraordinary cassation appeal .
19
    A duly apostilled copy is attached hereto as an Exhibit. This decision also contains the admission of the
extraordinary cassation appeal Chevron filed.
20
   A duly apostilled copy is attached hereto as an Exhibit.
21
   Entirely consistent with the terms of Art. 8 of the Ecuadorian Cassation Act, which orders that “... copies be
transferred to the judge or court with jurisdiction to enforce the judgment.”

                                                       13
CERT. MERRILL VER: JD
     Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 16 of 130




supposedly prevented enforcement of the judgment—the Court said: “This Division will not re-
address the arguments on the merits because they were analyzed in the [trial court and court of
appeals] judgments. These arguments will not be taken into account because there is a
judgment, with the authority of res judicata, that analyzes the judicial evidence and reaches a
decision about these matters, and this is not the time to again debate the courts’ appreciation of
the evidence res judicata.” 22 The court also analyzed the constitutional arguments on equality
before the law (if, in order to stay enforcement of a judgment a party must post a bond, then why
should a company like Chevron be allowed to achieve the same effect using a decision issued in
a remote arbitral proceeding to which plaintiffs are not even a party?) and ended the decision
stating—at the plaintiffs’ request—that:


         “this order constitutes, for all purposes and procedural requirements, the declaration
that the decision issued at this level of jurisdiction is enforceable.” 23


         The concept addressed in the above decisions is also supported by renowned Argentine
writers. María Elsa Uzal states that “Art. 517 of the Code of Civil Procedure, in addition to
controlling indirect jurisdiction, requires that the judgment must have [become] res judicata in
the State that rendered it (subsection 1). This means that it is final, that it is definitive and,
therefore, that it not susceptible to an ordinary appeal.” 24


         Likewise, this National Civil Court of Appeals has stated, regarding this specific point,
that what must be proved to allow the exequatur is “... whether the judgment may




22
   Emphasis added.
23
   We will address this again when discussing the requirement of Art. 3(c) of the Convention on Extraterritorial
Validity of Judgments.
24
   Cfr. Uzal, María Elsa, Solución de Controversias en el Comercio Internacional [Solution of Controversies in
International Commerce], Ad Hoc, Bs. As., 1992, p. 36. Emphasis added. Also Colombo and Kiper state that
exequatur would only be prevented by a pending ordinary appeal (Cfr. Código Procesal... [Code of Procedure...], V.
IV, p. 578).

                                                       14
CERT. MERRILL VER: JD
     Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 17 of 130



                                            [stamp] NATIONAL CIVIL COURT NO. 61– FEDERAL CAPITAL
                            [stamp] PAULA GEROLA – CERTIFIED TRANSLATOR - LANGUAGE ENGLISH
                                                    Lic. T XIV F 388 – [illegible] Reg. C.T.T.C.I. No. 5073


be subject to any ordinary appeal and, if so, whether that appeal has been filed and what the
outcome was, or, if not, proof that the deadline for filing the appeal has lapsed...” 25


         Along the same lines, Boggiano states that “if the judgment is final, even though it may
be challenged in an extraordinary appeal, as in our country, it may be recognized.” 26


         To conclude, the judgment rendered by the Sole Division of the Provincial Court of
Justice of Sucumbíos is res judicata and the fact that an EXTRAORDINARY CASSATION
APPEAL is pending before the Ecuadorian Superior Court of Justice does not, as we have
already seen, prevent this recognition proceeding from moving forward.


         (viii) PUBLIC POLICY (section h)

         “They are not manifestly contrary to the principles and laws of the public policy (ordre
         public) of the State in which recognition or enforcement is sought.”


         There is no loophole that would lead to the conclusion that a judgment such as the one
entered by the courts of Ecuador, ordering the defendant to pay for damage caused by the
unlawful acts of its legal [predecesor], is in any way inconsistent with the with the principles that
underlie the Argentine legal system. Quite the contrary, the solution is perfectly consistent
not only with Argentine legal rules but also with the more general guiding principles that
inspire it: in fact, as our Supreme Court of Justice has said, the right to be fully
compensated




25
   Cfr. Civil Court of Appeals, Division H, “Freiré Guapo Garcao Femando M. v. Arrellano Laura E.,” decision of
August 13, 1997, [LL 1998-B, 176]. Emphasis added.
26
   Cfr. Boggiano Antonio, Derecho Internacional Privado [Private International Law], Depalma, Buenos Aires, 2nd
Edition, 1983, V. II, p. 1333 (quoted by Uzal).

                                                      15
CERT. MERRILL VER: JD
     Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 18 of 130




as a result of a violation of the alterum non laedere principle has roots in Article 19 of our
Constitution. 27


         The Argentine court must compare the material solution the foreign court reached
to the spirit or the general principles of our own legal system. The Argentine court does not
ensure that the laws of the foreign country that the court applied are replicated here in our
own legislation, nor does the Argentine judge regulate the way the foreign judge applied
those laws or the scope of those laws. And even if the foreign court applied Argentine law to
decide the case, the Argentine court may not judge how that law was applied, as long as—
of course—the foreign court did not violate the exclusive jurisdiction of Argentina, as
explained above in the section on “international jurisdiction.” 28


         Not even an analysis of compatability with local public policy can open the door to
an analysis on the merits. 29


         Finally, public policy must also be analyzed from the strictly procedural view. The matter
already discussed of the summons to appear in court—whether it was made in a regular manner
substantially similarly to the service established in the destination State, as well as whether the
defendant’s right to present its case was respected—take on importance here.




27
   Cfr. CSJN, “Santa Coloma”, Fallos 308:1160.
28
   Cfr. Boggiano, op. cit, volume I, page 486; the author says: “Not even when the foreign court has applied
Argentine substantive law is its decision subject to review through recognition or exequatur; nor is it appropriate to
review the conflict-of-law rules applied by the foreign court. So whether the foreign court applied Argentine
conflict-of-law rules does not affect recognition; the court need not even apply equivalent conflict-of-law rules.
Respect for the foreign decision includes respect for the conflict-of-law rules applied by the court that rendered the
decision.”
29
   Boggiano emphasizes that the analysis of whether this requirement has been met must never lead to an analysis of
the merits of the foreign judgment. “The review—he points out—refers to the material resolution of the dispute
regarding its effectiveness or enforcement strictly in the country. This is why a substantive comparison between that
resolution and the spirit of Argentine law is required.”

                                                         16
CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 19 of 130



                                       [stamp] NATIONAL CIVIL COURT NO. 61– FEDERAL CAPITAL
                        [stamp] PAULA GEROLA – CERTIFIED TRANSLATOR - LANGUAGE ENGLISH
                                                Lic. T XIV F 388 – [illegible] Reg. C.T.T.C.I. No. 5073

       Regarding these requirements, we refer to the explanation made above regarding
fulfilling the requirements of Article 2 (e) and (f) of the Convention, and we also refer to the
explanation below regarding the documentation showing the effective observance of these
reasonable requirements (section 3 (b) of the Convention).


     III.2. ALL OF THE REQUIREMENTS OF ARTICLE 3 OF THE CONVENTION
ARE MET

       Following the same methodology as was used to analyze the requirements of Article 2 of
the Convention, we will also analyze here, section by section, how each of the legal requirements
are fully met.


       (i)


       “a. A certified copy of the judgment, award or decision”


       Duly observing the requirements of the “Hague Convention Abolishing the
Requirement of Legalization” (1961), the following documents are attached: the trial judgment
entered by Judge Nicolás Zambrano on February 14, 2011 (Exhibit 2) and the clarification order
entered by the same judge on March 4, 2011 (Exhibit 3).


       The court of appeals’ judgment entered by the Provincial Court of Sucumbíos on January
3, 2012 (Exhibit 4) and the respective expansion order dated January 13, 2012 (Exhibit 5), also
meet the Convention’s requirements.

       These are the four decisions that we mentioned in the “Purpose” section of this
motion as “the judgment” whose recognition is sought under the terms of the “Inter-
American




                                                17
CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 20 of 130




Convention on the Extraterritorial Recognition of Foreign Judgments and Awards,” signed
and ratified—as explained above—by both Ecuador and Argentina.


       (ii)


       “b. A certified copy of the documents proving that the provisions of items (e) and (f) of
the foregoing Article have been complied with”


       Recall that Article 2(e) requires that the defendant has been served notice in a
substantially similar manner to the service required by the law of the destination State, while
paragraph (f) requires that the parties’ right to present their case was ensured.


       Now, Article 3(b) requires [the judgment creditor] to attach the documents necessary to
show that those requirements have been met.


       For the purpose of showing that service of process has been made, we attach Exhibit 9,
which shows that Chevron Corporation was served. According to these documents, service of
the complaint and all attachments was made on July 11, 2003, at 2:22 PM.


       [These documents] also show that along with the summons, Chevron also received
“Certified copies of the 78-page file containing the complaint and Exhibits thereto....”
Everything necessary so Chevron could fully exercise—as it in fact did—its right to present its
case when answering.


       As additional information, we also attach—always duly apostilled to certify
authenticity—orders issued by the President of the Superior Court of Justice of




                                                 18
CERT. MERRILL VER: JD
     Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 21 of 130



                                                [stamp] NATIONAL CIVIL COURT NO. 61– FEDERAL CAPITAL
                               [stamp] PAULA GEROLA – CERTIFIED TRANSLATOR - LANGUAGE ENGLISH
                                                       Lic. T XIV F 388 – [illegible] Reg. C.T.T.C.I. No. 5073


Nueva Loja (Exhibit 9), dated September 4, 2003 and October 8, 2003, which show that
Chevron Corporation was duly served. 30


           Regarding respect for defendant’s right to present its case, the following documents are
attached:


           -       Full record of the hearing in which Chevron answered the complaint (Exhibit 9).

           -       Appeal brief of the final judgment (Exhibit 10).


           These documents show that Chevron Corp. had the opportunity to raise any
defenses it considered appropriate, to argue all orders without any factual or legal
obstacles, to offer and submit evidence to support its assertions and rebut this party’s
assertions and to request a comprehensive review of the trial court’s judgment at the court
of appeals.


           (iii)


           “c. A certified copy of the document stating that the judgment, award or decision is
final or has the force of res judicata”


           Referring to the res judicatarequirement that the judgment must be res judicata, Palacio
states that “Evidence of this circumstance must be contained in a certified copy of the decision
declaring that the judgment is final or has the force of res judicata.” 31




30
     These two orders showing that Chevron Corp. was duly served are also included in the Exhibit.
31
     Cfr. Palacio, Lino E., op. cit. volume VII, pages 320/21.

                                                          19
CERT. MERRILL VER: JD
     Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 22 of 130




         In the same vein, Couture states that “... as the act is typically a jurisdictional one, the
declaration of certainty regarding the final and definitive nature of judgment, granting it the
force of res judicata, must be issued by the court that rendered the judgment.” 32


         It is important to highlight in this section that the declaration that the judgment is
res judicatawas issued by the same court that issued the judgment, and that this declaration
is included in instruments whose specific content and true nature we already mentioned
when discussing the fact that the requirements of Article 3(a) have been met and also in
section III.l. on Article 2(g).


         For these specific purposes, not only is the expansion order of January 13, 2012
(Exhibit 5) important, but also the two subsequent orders entered by the same court on January
17 (Exhibit 7) and March 1, 2012 (Exhibit 8), which are also attached—always duly
apostilled—specifically to meet the supporting document requirement of this paragraph.


IV. JURISDICTION. CONNECTION WITH THE LOCAL FORUM AND REQUEST BY
                                THE PARTY SEEKING EXEQUATUR


         a. The petition for recognition of a foreign judgment, known as exequatur ancillary
proceedings, must be filed with the appropriate trial court (Article 518 CPCCN), according to the
rules on jurisdiction, based on location and subject matter, under Article 5 of CPCCN and the
provisions of decree-law 1285/58 on the Organization of the National Courts. 33




32
   Cfr. Couture, Eduardo J., Fundamentos del Derecho Procesal Civil [Introduction to Civil Procedural Law],
Depalma, Buenos Aires, 1997.
33
   Cfr. Boggiano, op.cit, volume I, page 490; id. Gozaíni, Osvaldo, Procedural Code..., La Ley, 2002, volume III,
page 74; id. Palacio, Lino E., Derecho Procesal Civil [Civil Procedural Law], Abeledo- Perrot, volume VII, page
327. The latter also states that “Federal courts may also have jurisdiction when, under the relevant constitutional
and statutory provisions, a case must be heard there because of the subject matter or the parties.” In the present
case, as

                                                        20
CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 23 of 130



                                               [stamp] NATIONAL CIVIL COURT NO. 61– FEDERAL CAPITAL
                              [stamp] PAULA GEROLA – CERTIFIED TRANSLATOR - LANGUAGE ENGLISH
                                                      Lic. T XIV F 388 – [illegible] Reg. C.T.T.C.I. No. 5073


Decree-law 1285/58 establishes in Article 43 that “Civil trial courts in the City of Buenos Aires
will hear all matters governed by civil laws whose recognition has not been expressly assigned
to judges of a different forum” and then that rule establishes that “They will also hear the
following cases: [...] (b) Cases seeking compensation for damages caused by unlawful acts.”


        Current case law also recognizes the applicability of Article 43 of decree-law
1285/58—to facts in the complaint filed abroad—for the purpose of assigning domestic
jurisdiction at the judgment-recognition stage. 34


        It is true that the Supreme Court of Justice recently affirmed the position that matters
involving the protection of the environment must be heard by the local authorities in the affected
jurisdiction. 35 That position, however, cannot be applied in this case, since the environmental
damage occurred outside of Argentina—and its effects did not extend anywhere within our
borders—so for the purpose of the cited cases, there are no local courts to resort to. And
obviously for the same reason this is not a case of inter-jurisdictionality (in the sense that the
damage




an analysis of the case background shows, neither of those two variables result in federal jurisdiction: the underlying
issue involves liability derived from unlawful acts and the parties are private parties.
34
   Cfr. CNCiv.Com.Fed., Division II, “Clarkson Hyde LLP v. Otero Monsegur María Antonia on Exequatur,” on
September 3, 2009. This was a case in which the Federal Civil and Commercial Court acted first, but then declared
that it did not have jurisdiction and transferred the case to the National Civil Court, which in turn declined to hear
the case, transferring it to the National Commercial Court, which also declined to hear the case. Finally, the Court of
Appeals in the district that first declined the case ruled that the National Civil Court definitively had jurisdiction,
since the subject matter of the litigation involved professional services, which Article 43 of decree-law 1285/58
reserves for that court.
35
   Cfr. CSJN, in re, “Benzrihen Carlos Jorge et al. v. Industrias Magromer Cueros y Pieles S.A.,” dated 9/21/10.

                                                         21
CERT. MERRILL VER: JD
     Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 24 of 130




affects two or more provinces) activating the jurisdiction of federal courts, according to the
position the Supreme Court adopted in that decision. 36


         Having clarified that, we must highlight that a mere reading of the Ecuadorian
judgment clarifies that this case involves compensation for damage caused by “unlawful
acts” for which defendant is civilly liable due to its action or omission. This is the subject
matter of this litigation. In this case there is no contractual link of any kind between
plaintiffs and the oil company, and there are no factual or legal elements that would
militate for removing the case from the clear scope of application of the cited rule (Article
43(b) of decree-law 1285/58).


         And this supports the conclusion that Your Honor, as National Civil Trial Judge, has
jurisdiction over this case, a conclusion that is affirmed by Article 7 of General Environmental
Law No. 25675, which establishes the jurisdiction of “ordinary courts depending on the
territory, the subject matter or the persons.” Article 32 of that Law then provides that
“Environmental jurisdiction of courts is that prescribed by the ordinary rules of jurisdiction.”


         Finally, it is appropriate to highlight that, under the rules analyzed, the fact that defendant
is a company with a commercial purpose does not affect the jurisdiction of the national civil
courts. According to recent decisions, cases concerning damages caused by unlawful acts fall
under the jurisdiction of the National Civil Trial Courts in Buenos Aires, since the capacity of
the parties




36
   In the decision mentioned in the preceding footnote the Court wrote—by reference to the arguments of the
Attorney General: “[…] it is appropriate to remember that the Court through different prior decisions has established
certain guidelines for determining whether federal courts have jurisdiction because a case involves the environment.
First, the court must determine what territory has been affected, because, as the national legislator has provided, the
case must involve an inter-jurisdictional environmental resource (Judgments 327:3880; 329:2316), or a geographical
area that extends beyond the provincial border, i.e., it must cover more than one state, provincial, city or
international jurisdiction, since it must concern a matter that involves environmental problems shared by more than
one jurisdiction (Judgments 330:4234; 331:1679).”

                                                         22
CERT. MERRILL VER: JD
     Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 25 of 130



                                          [stamp] NATIONAL CIVIL COURT NO. 61– FEDERAL CAPITAL
                          [stamp] PAULA GEROLA – CERTIFIED TRANSLATOR - LANGUAGE ENGLISH
                                                  Lic. T XIV F 388 – [illegible] Reg. C.T.T.C.I. No. 5073


does not modify the nature of the legal relationship that gives rise to the litigation. 37

         b. In the judgment enforcement stage in Ecuador, the court issued certain decisions
expressly involving assets of Chevron Corp. in Argentina (these decisions, dated October 15
and 25, 2012, were part of the letters rogatory—duly apostilled—added to the record in the
related action).

         That fact clearly shows the case’s direct connection with the local forum, which
justifies the formal opening of this jurisdiction.


         Without prejudice to that factor concerning the existence of assets belonging to the
judgment debtor in Argentina, the truth is that the connection to the local forum may also be
justified from many other perspectives.


         c. As an aspect that also appears connected with Your Honor hearing the case or, more
precisely, with the modality of the petition activating those jurisdictional acts, it must be stated
that the request for recognition of a foreign judgment need not be made through letters rogatory
from a foreign judge.


         Colombo and Kiper state that Articles 517 et seq. of the Code of Civil Procedure address
“...an autonomous proceeding, independent from the judgment whose enforcement is
sought.”38

         Sentís Melendo remarks that very same nature: “It is an autonomous action. This is not
an action subordinated to the one brought to obtain the judgment




37
   Cfr. CNCiv., “Proyecto del Atlántico S.A. v. Rosetti Víctor J. on damages on jurisdiction,”
of 10/19/11.
38
   Cfr. Colombo and Kiper, Código Procesal Civil y Comercial de la Nación-Anotado y comentado [Civil and
Commercial Procedural Code. Annotated and Commented], La Ley, volume IV, page 579.

                                                  23
CERT. MERRILL VER: JD
     Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 26 of 130




whose enforcement is sought or the judgment the petitioner seeks to have recognized as res
judicata in the country.” 39
         Because of this autonomy, the letter rogatory is unnecessary, since this case is not about
“complying with” a foreign judge’s order, but instead filing a new suit with a different
procedural purpose all its own: examining whether the judgment is equivalent to a final local
judgment. Which is why the normal and typical procedure to commence it is “a complaint filed
directly with the court that has jurisdiction to grant it.”40

         In a similar vein, discussing a decision by the Civil and Commercial Court of Appeals of
Rosario, Ciuro Caldani states that the appropriate way to file an action for recognition and
enforcement is by request from the party, whose “direct presence” in the case, from a subjective
viewpoint, is consistent with the provision that the request must be made before a trial
court (as established by Article 518 of the Code of Civil Procedure) and with the relevance of
the act of the final judgment. On the other hand, he points out, the letter rogatory is the proper
and necessary way when a case involves requests for judicial assistance regarding notices,
receipt of testimony or other kinds of judicial “proceedings” of lesser importance. 41


         In turn, Boggiano highlights the importance in this type of procedure of the “party’s
request,” stating that the complaint “... may be requested by the interested party or through
letters rogatory.” 42




39
    Cfr. Sentís Melendo, S., La sentencia extranjera (Exequátur) [Foreign Judgment (Exequatur)], Ediciones
Jurídicas Europa- América, Buenos Aires, 1958, page 149.
40
   Cfr. Sentís Melendo, S., op. cit., page 127.; the author states at the beginning of Chapter V, which exclusively
analyzes this issue: “The exequatur proceeding may be filed three different ways: an action filed directly with the
court with jurisdiction to grant it, the diplomatic channel, and letters rogatory. The normal procedure is the first
one” (emphasis added).
41
   Cfr. Ciuro Caldani, Miguel A., Un caso de Derecho Procesal Internacional Privado [A case of international
conflict of laws], in ED 112-411 [Comment of “Sociedad Anónima Comercial e Industrial v. Industrias Walter on
complaint of enforcement of judgment, Letters Rogatory of Santa Cruz de la Sierra, Bolivia” decision]. The decision
in itself is not important from a legal standpoint. It addresses an anomalous procedural situation that, according to
the commentator, originated with “... the mistaken use of letters rogatory by the Bolivian judge,” who “to request
enforcement of a judgment introduced the confusion that the two Rosario courts attempted to resolve each by a
different means.”
42
   Cfr. Boggiano, op. cit., volume I, page 490.

                                                        24
CERT. MERRILL VER: JD
     Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 27 of 130



                                             [stamp] NATIONAL CIVIL COURT NO. 61– FEDERAL CAPITAL
                             [stamp] PAULA GEROLA – CERTIFIED TRANSLATOR - LANGUAGE ENGLISH
                                                     Lic. T XIV F 388 – [illegible] Reg. C.T.T.C.I. No. 5073


         Palacio also clearly states that “...the interested party may directly request this action or
may request it through diplomatic channels using letters rogatory.” 43


         This issue was already debated in the “Cri Holding” case mentioned above, in which the
defendant tried to get the Court to reject recognition, claiming the procedure was irregular since
it had not been initiated with letters rogatory. The Court disagreed.


         In that respect, in her opinion the Prosecutor General argued to the Commercial Court of
Appeals:
         “In my view, the court must also reject the argument that the procedure was irregular,
since the exequatur may be filed by the interested party or through letters rogatory, as
understood by approved doctrine (Boggiano). In this case, although the foreign court did not
issue a letter rogatory, the interested party did request exequatur.” 44
         The Court later issued a similar decision, stating: “Finally, the interested party requested
exequatur, so the fact that it was not brought through letters rogatory is not a barrier.” 45


                      V. ADDITIONAL CONSIDERATIONS ABOUT THE
                          VIABILITY OF THE EXEQUATUR AGAINST
                                     CHEVRON CORPORATION.


         At one point, Chevron got a New York District Court, presided by Judge Lewis Kaplan,
to issue an unusual universal injunction, by which the judge prohibited enforcement of the
judgment




43
   Cfr. Palacio, op. cit., volume VII, page 327.
44
   Cfr. Opinion No. 113114 from the record of the Prosecutor General’s Office before the National Court of Appeals
in Commercial Matters for the City of Buenos Aires, dated 9/14/06 and signed by the then head judge, Alejandra
Gils Carbó.
45
   Cfr. CNCom., Division E, “Cid Holding Inc. v. Compañía Argentina de Comodoro Rivadavia,” of 9/22/06.

                                                       25
CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 28 of 130




issued by the Ecuadorian courts anywhere in the world. That global injunction was entered on
March 7, 2011, i.e., a couple of weeks after the trial court’s judgment.


       As is evident without further discussion, Judge Kaplan’s injunction was legally
preposterous unlike no other.


       As could be expected, the measure, which analyzed the issue with only the slightest
common sense, was short lived, since on September 19, 2011, the Court of Appeals for the
Second Circuit in New York first fully vacated [Kaplan’s injunction] in a summary decision
(decision attached—duly apostilled and translated, with the respective certificate of
authenticity—as Exhibit 12), and then sharply undermined it from a legal perspective by
explaining the Court’s arguments for vacating on January 26, 2012 (decision attached—duly
apostilled and translated, with the respective certificate of authenticity—as Exhibit 13).


       Nothing remains of the decision preventing plaintiffs from trying to enforce the
judgment outside of Ecuador.


       Not to mention that even if that order were in effect, nothing would prevent plaintiffs
from filing this recognition action, since a U.S. judge cannot tell a judge from a different country
how to respond to a request of this nature. The arguments on this matter in the January 26, 2012
ruling are eloquent.


       In addition to Chevron’s scandalous forum shopping in the United States, it is important
to stress, because it highlights the importance of its decision, that the Court of Appeals for the
Second Circuit in New York is the U.S. court that has been hearing the case since the first stage
of the litigation (1993-2002), when Chevron successfully argued




                                                26
CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 29 of 130



                                         [stamp] NATIONAL CIVIL COURT NO. 61– FEDERAL CAPITAL
                          [stamp] PAULA GEROLA – CERTIFIED TRANSLATOR - LANGUAGE ENGLISH
                                                  Lic. T XIV F 388 – [illegible] Reg. C.T.T.C.I. No. 5073


that the proper jurisdiction for hearing the environmental suit, which the plaintiffs
originally filed in New York, was Ecuador, which also offered a suitable and transparent
judicial system. At the time, Chevron supported this argument with countless opinions
from Ecuadorian jurists (he decision issued by the Court of Appeals on August 16, 2002, in
which the court granted Chevron’s motion that the suit be heard in Ecuador, attached as Exhibit
14—always duly apostilled and translated, with the respective certificate of authenticity).


       Of course to agree to grant the motion, the Court of Appeals required Chevron to not only
waive the prescription period (so that the nine years lost in the United States did not harm the
viability of plaintiffs’ actions), but also to formally and expressly agree that it would observe
whatever decision the Ecuadorian courts reached.


       And Chevron formally and expressly promised the courts of its country that it
would observe whatever decision the judges of Ecuador reached.

       Faithful to its ways, Chevron tried to get wiggle out of that commitment, but once again
the Court of Appeals for the Second Circuit in New York corrected things and “reminded”
defendant that it would be held to its promise.


       In a March 17, 2011 decision (attached as Exhibit 15, duly apostilled and translated—
with the respective certificate of authenticity), the Court of Appeals stated:


       “Chevron Corporation claims, without citation to relevant case law, that it is not bound
by the promises made by its predecessors in interest Texaco and ChevronTexaco, Inc.
However, in seeking affirmance of the district court's forum non conveniens dismissal,
lawyers from ChevronTexaco appeared




                                                  27
CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 30 of 130




in this Court and reaffirmed the concessions that Texaco had made in order to secure
dismissal of Plaintiffs’ complaint. In so doing, ChevronTexaco bound itself to those
concessions. In 2005, ChevronTexaco dropped the name ‘Texaco’ and reverted to its original
name, Chevron Corporation. There is no indication in the record before us that shortening its
name had any effect on ChevronTexaco’s legal obligations. Chevron Corporation therefore
remains accountable for the promises upon which we and the district court relied in
dismissing Plaintiffs’ action.”


       In Exhibit 15 Your Honor can see that the Court of Appeals made these remarks to
clarify the Background section, where it stated that “Texaco also offered to satisfy any
judgments in Plaintiffs’ favor.”


       The arguments in this section serve as a referential framework and explanation about the
context in which the plaintiffs have requested this exequatur. They describe important
circumstances that expose Chevron’s systematic strategy of ignoring judicial decisions that are
against its interests, regardless of what country issues them.


                                   VI. RELATED ACTIONS.


       For the purposes of this exequatur and recognition of foreign judgment proceeding we
inform the Court that “Aguinda Salazar María v. Chevron Corporation on preventive
measures” is a related action (Case No. 91814/2012). The related proceedings were initially
filed before Civil Trial Court No. 61. However, after the recusal raised by the defendant, the
proceeding was then transferred to Court No. 98. Both courts claimed they lacked jurisdiction, so
the case was sent up to the Court of Appeals.




                                                 28
CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 31 of 130



                                        [stamp] NATIONAL CIVIL COURT NO. 61– FEDERAL CAPITAL
                         [stamp] PAULA GEROLA – CERTIFIED TRANSLATOR - LANGUAGE ENGLISH
                                                 Lic. T XIV F 388 – [illegible] Reg. C.T.T.C.I. No. 5073


        Regardless of which court the Court of Appeals ultimately assigns that case to, it is clear
that for reasons of good procedural order and unity, both cases (preventive measures and
exequatur) must be handled jointly, since they are different stages of the same case.


        Article 49 of the court’s rules requires that outcome, stating that if a case involves
preliminary preventive proceedings, then the court that heard the case first must hear the main
case.


                                      VII. COURT COSTS.


        In their country of origin, plaintiffs are exempt from paying any type of expense, fee,
bond, etc., and this was declared in the letters rogatory used in the related case “Aguinda
Salazar María v. Chevron Corporation on Preventive measures” (Case No. 91814/2012),
initially pending before Trial Court No. 61.


        In his decision of November 6, 2012, the judge of that court exempted plaintiffs from
paying the mentioned items.
        That noted, we only add that Article 5 of the Convention—which takes precedence over
domestic law—clearly states: A declaration in forma pauperis recognized in the State of origin of
the judgment shall be recognized in the State of destination, so since the [Ecuadorian court]
affirmed that plaintiffs are exempt from court fees, costs, bonds or any other type of
procedural expense in their country, it is not appropriate at this stage to require the fees
established in our country under law No. 23898.


        And, in any case, in the remote event that the situation in the country of origin changes or
that due to any cause arising after this filing plaintiffs are required to pay the fees established
under law No. 23898, we assert that the amount to be paid, considering the nature



                                                 29
CERT. MERRILL VER: JD
     Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 32 of 130




of the action filed, is the amount established in Article 6 of that law for cases of undetermined
amount.


         In the cited case “Reef Exploration” the court found the recognition of foreign judgment
sought was of “undetermined amount.” And at the extraordinary appeal stage, on that specific
point the Supreme Court of Justice—relying on the arguments of the Attorney General—
rejected a party’s request that the amount assigned to the proceeding be the amount of the
foreign judgment. 46


                                           VIII. FEDERAL ISSUE.


         If this Court dismisses this party’s petitions in whole or in part, then we raise the
existence of a federal issue for the purpose of appealing to the Supreme Court of Justice under
the terms of Article 14 of Law No. 48 and other applicable laws.


         In fact, a party may turn to the Supreme Court if a case involves the interpretation and
application of international treaties and the lower court’s decision runs counter to the provisions
of those instruments raised by the party. 47       48




46
   Cfr. CSJN, judgment of 2/21/06 [LL 2006-Q 429]. It must be clarified that although the court classified the case
as one of “undetermined amount” for the purposes of ordering [attorneys’] fees, within the framework of Article
6(a) of law No. 21839, that classification also applies under the terms of law No. 23898 on court fees. It is, in fact,
inconceivable that a case could be of “undetermined amount” for the purpose of attorneys’ fees, but, on the contrary,
of a determined amount for the purpose of court fees. In that regard, see CNFed. Mar del Plata, “Far Eastern
Shipping Company v. Arhenpez SA.,” of 12/4/09, where the court held that: “... the Supreme Court has affirmed the
declaratory nature of the mentioned (recognition) procedure, stating that the translation in a document authorizing
summary collection proceedings that would allow it to be admitted as such in our territory through exequatur does
not in and of itself entail any monetary discussion” (emphasis added).
An opinion that extends the conclusion in “Reef” to court fees may be found at:
http://marval.com.ar/Publicaciones/MarvalNews/ArticuloMN/tabid/96/language/es-AR/Defaultaspx?ItemID=786
47
   Cfr. CSJN, in re., “Vargas Lerena Alvaro v. Cadena País Producciones Publicitarias S.A. on collection
proceedings,” of March 2, 2011; id. Judgments 318:2639; 315:1848; 312:152, among others.
48
   Cfr. CSJN, in re, “Riopar S.R.L. v. Transportes Fluviales Argenrio S.A.” (R- 165.XXXII), of 10/15/96 [ED 171-
539].

                                                         30
CERT. MERRILL VER: JD
     Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 33 of 130



                                                  [stamp] NATIONAL CIVIL COURT NO. 61– FEDERAL CAPITAL
                                [stamp] PAULA GEROLA – CERTIFIED TRANSLATOR - LANGUAGE ENGLISH
                                                        Lic. T XIV F 388 – [illegible] Reg. C.T.T.C.I. No. 5073


                                      IX. DOCUMENTARY EVIDENCE


           To be clear, all attached documents bear the apostille created under The Hague
Convention (1961).


           Exhibit 1: Power of attorney, the original of which appears in the record of case
“Aguinda Salazar María v. Chevron Corporation on preventive measures” (file
No. 91.814/2012).

           Exhibit 2: Trial court’s judgment entered on February 14, 2011.

           Exhibit 3: Clarification to trial court’s judgment entered on March 4, 2011.

           Exhibit 4: Judgment rendered by the Sole Division of the Provincial Court of Sucumbíos
on January 3, 2012.

           Exhibit 5: Judgment rendered by the Sole Division of the Provincial Court of Sucumbíos
on January 13, 2012.

           Exhibit 6: Full record of the hearing in which Chevron answered the complaint.

           Exhibit 7: Judgment rendered by the Sole Division of the Provincial Court of Sucumbíos
on February 17, 2012.

           Exhibit 8: Judgment rendered by the Sole Division of the Provincial Court of Sucumbíos
on March 1, 2012.

           Exhibit 9: Documents showing that the complaint was in fact served on the defendant, as
well as the court orders that were formally fulfilled in that process.

           Exhibit 10: Appeal brief of the final judgment. 49




49
     This motion includes all of binders 2067 and 2068; and starts with binder 2066, which is part of Exhibit 3.

                                                            31
CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 34 of 130




       Exhibit 11: Copy of the judgment stating that the plaintiffs are proceeding in forma
pauperis, as well as the fact that they are not subject to any fees of any kind (e.g., charges, bond,
etc.). The original is included in the record of case “Aguinda, Salazar María v. Chevron
Corporation on Preventive measures” (Case No. 91814/2012), while that decision was an
integral part of the letters rogatory made therein.
       Exhibit 12: Judgment—apostilled and translated, with the relevant certificate of
authenticity—of the decision issued on September 19, 2011, by the Court of Appeals for the
Second Circuit in New York.
       Exhibit 13: Reasoned judgment—apostilled and translated, with the relevant certificate
of authenticity—issued January 26, 2012, by the Court of Appeals for the Second Circuit in New
York, regarding the September 19 decision.
       Exhibit 14: Judgment—apostilled and translated, with the relevant certificate of
authenticity—of the decision issued on August 16, 2002, by the Court of Appeals for the Second
Circuit in New York.
       Exhibit 15: Judgment—apostilled and translated, with the relevant certificate of
authenticity—of the decision issued on March 17, 2011, by the Second Circuit Court in Appeals
of New York.


       We also offer as documentary evidence the entire record in the related case “Aguinda
Salazar, María v. Chevron Corporation on Preventive measures” (Case No. 91814/2012), as
well as the record in the underlying case, to the extent relevant.


                                     X. AUTHORIZATIONS


       The following attorneys are authorized to see the case record: Leandro J. Caputo (Volume
No. 64, page No. 827); Martín Saldico (Volume No. 103, page No. 337); Matías Mendioroz
(Volume No. 100, page No. 704); and Mr. Agustín Brugo (ID No. 32173433); María Belén
Capalbo




                                                 32
CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 35 of 130



                                        [stamp] NATIONAL CIVIL COURT NO. 61– FEDERAL CAPITAL
                         [stamp] PAULA GEROLA – CERTIFIED TRANSLATOR - LANGUAGE ENGLISH
                                                 Lic. T XIV F 388 – [illegible] Reg. C.T.T.C.I. No. 5073


(ID No. 34384041); Matías Medici (ID No. 35140218); Luciano Litre Martínez (ID
No. 34211514); and Juan P. Pascucci (ID No. 34564537).


                                  XI. PRAYER FOR RELIEF


Based on the above, we ask Your Honor to:


       1) Consider the plaintiffs as having appeared in the proceeding and having established the
above domicile.


       2) After performing the service required by law, render a judgment recognizing the
underlying decision, finding it equivalent for all purposes to a local judgment. Costs to be borne
by defendant.

       Respectfully submitted.

                                                                      JUSTICE SHALL BE DONE.

[signature]                                                [signature]
ENRIQUE BRUCHOU                                            CARLOS MARÍA ROTMAN
ATTORNEY                                                   ATTORNEY
CPACF, V. 41, P. 928                                       Volume 30, Page 544


[signature]                                                [signature]
RODOLFO A. RAMÍREZ                                         MARTÍN BERETERVIDE
ATTORNEY                                                   ATTORNEY
CPACF, V. 7, P. 766                                        CPACF, V. 81, P. 927
                                                           CASI, V. XLIII, P. 252
                                                           TAX ID No. 20262814611
                                                           PREV. LEG. No. 3-26291461




                                                 33
CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 36 of 130




                   [stamp] PAULA GEROLA – CERTIFIED TRANSLATOR - LANGUAGE ENGLISH
                                           Lic. T XIV F 388 – [illegible] Reg. C.T.T.C.I. No. 5073




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 37 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 38 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 39 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 40 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 41 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 42 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 43 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 44 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 45 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 46 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 47 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 48 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 49 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 50 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 51 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 52 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 53 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 54 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 55 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 56 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 57 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 58 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 59 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 60 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 61 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 62 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 63 of 130




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 64 of 130




                                            [stamp] NATIONAL CIVIL COURT NO. 61– FEDERAL CAPITAL



                      SWORN TRANSLATORS’ ASSOCIATION
                        OF THE CITY OF BUENOS AIRES
                                           REPUBLIC OF ARGENTINA
                                                 LAW 20,305


                                 Certificate of Authenticity


The SWORN TRANSLATORS’ ASSOCIATION OF THE CITY OF BUENOS AIRES, by the right
vested in it by article 10(d) of Law 20,305, certifies only that the signature and seal that appear
on the attached translation match those of Public Translator GEROLA, PAULA

registered at this institution in Volume 14, page 388, in the ENGLISH language



Certificate of Authenticity Number: 6298

Buenos Aires, 2/1/2013




THIS CERTIFICATE OF AUTHENTICITY WILL NOT BE CONSIDERED VALID WITHOUT
 THE CORRESPONDING CONTROL STAMP ON THE LAST PAGE OF THE ATTACHED
                             TRANSLATION

                                          Internal Control: 1494526298

                                                   [bar code]

          Av. Corrientes 1834 – C1045AAN – Autonomous City of Buenos Aires – 4373-7173 and rotary lines




CERT. MERRILL VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 65 of 130




CERT. MERRILL VER: JD
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 66 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 67 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 68 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 69 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 70 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 71 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 72 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 73 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 74 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 75 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 76 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 77 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 78 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 79 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 80 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 81 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 82 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 83 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 84 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 85 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 86 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 87 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 88 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 89 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 90 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 91 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 92 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 93 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 94 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 95 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 96 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 97 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 98 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 99 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 100 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 101 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 102 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 103 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 104 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 105 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 106 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 107 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 108 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 109 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 110 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 111 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 112 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 113 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 114 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 115 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 116 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 117 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 118 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 119 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 120 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 121 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 122 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 123 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 124 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 125 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 126 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 127 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 128 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 129 of 130
Case 1:11-cv-00691-LAK-RWL Document 2091-33 Filed 10/02/18 Page 130 of 130
